Case 19-17900-SLM   Doc 16   Filed 05/02/19 Entered 05/02/19 15:27:04   Desc Main
                             Document     Page 1 of 4
Case 19-17900-SLM   Doc 16   Filed 05/02/19 Entered 05/02/19 15:27:04   Desc Main
                             Document     Page 2 of 4
Case 19-17900-SLM   Doc 16   Filed 05/02/19 Entered 05/02/19 15:27:04   Desc Main
                             Document     Page 3 of 4
Case 19-17900-SLM   Doc 16   Filed 05/02/19 Entered 05/02/19 15:27:04   Desc Main
                             Document     Page 4 of 4
